Citation Nr: 0105547	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  99-23 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hip 
disability.

2.  Entitlement to an initial rating in excess of 20 percent 
for service-connected chronic low back strain.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active service from August 1987 to November 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Des Moines, Iowa, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which (in pertinent part) denied 
entitlement to service connection for a bilateral hip 
disability and granted service connection for chronic low 
back strain assigning a 20 percent evaluation.  A notice of 
disagreement was received in September 1999, a statement of 
the case was issued in October 1999, and the veteran's 
substantive appeal was received in November 1999.


FINDINGS OF FACT

1.  The veteran does not suffer from bilateral hip 
disability. 

2.  The veteran's service-connected chronic low back strain 
is manifested by complaints of pain, muscle spasm, and 
limitation of motion consistent with chronic strain; there is 
no listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, or abnormal mobility on forced motion.



CONCLUSIONS OF LAW

1.  Bilateral hip disability was not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 3.303 (2000). 

2.  The schedular criteria for entitlement to an initial 
rating in excess of 20 percent for the veteran's service-
connected chronic low back strain have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5292, 5293, and 5295 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
which applies to all pending claims for VA benefits and which 
provides, among other things, that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA.  In the instant case, the Board finds 
that all relevant evidence identified by the veteran, 
including records from her private chiropractor, have been 
obtained and considered.  In addition, the veteran was 
afforded VA examinations In January 1999 and again in 
February 2000.  Based on the record, the Board therefore 
finds that there has been substantial compliance with the 
assistance provisions of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).  The record as 
it now stands allows for equitable review of the veteran's 
appeal, and no useful purpose would be served by delaying 
appellate review for additional development.


I.  Service Connection for Bilateral Hip Disability.

The first issue before the Board involves a claim of 
entitlement to service connection.  Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

However, it should be stressed that when a claim is filed for 
entitlement to service connection, whether on a direct basis 
or as secondary to a service-connected disability, there must 
be an initial finding of a current chronic disability.  
Although a claimant may testify as to symptoms he or she 
perceives to be manifestations of disability, the question of 
whether a chronic disability is currently present is one 
which requires skill in diagnosis, and questions involving 
diagnostic skills must be made by medical experts.  Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).  The Board further notes 
that pain alone, without a diagnosed or identifiable 
underlying malady or condition does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).

In the present case, VA examinations in January 1999 and 
February 2000 failed to result in any diagnosis of hip 
disability.  Both clinical and radiological examination were 
reported to be essentially normal.  Only hip pain by history 
was reported.  The Board finds that the medical conclusions 
drawn by medical personnel after clinical and radiological 
examination should be afforded considerable weight, 
especially since the examinations in question were conducted, 
in part, in connection with the veteran's claim of bilateral 
hip disability.  In other words, despite the fact that the 
examiners were examining the veteran to ascertain the nature 
of any hip disability, they were unable to find a basis for 
diagnosing any current hip disability.  

With two VA examination reports showing no bilateral hip 
disability to be present, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for bilateral hip 
disability.  

II.  Increased Rating for Low Back Strain.

The veteran is also appealing the original assignment of a 
disability evaluation following an award of service 
connection for chronic low back strain.  As such, it is not 
the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

As noted in the introduction, the low back disability has 
been rated as 20 percent disabling, effective from November 
7, 1998.  The RO has assigned this rating under 38 C.F.R. § 
4.71a, Diagnostic Code 5295.

Under Diagnostic Code 5295, a 20 percent rating is for 
application when there is muscle spasm on extreme forward 
bending, loss of lateral spine motion unilateral, in standing 
position.  A 40 percent rating is for application when 
severe; with listing of whole spine to opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in standing position, loss of lateral spine motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.

Under Diagnostic Code 5292, moderate limitation of motion of 
the lumbar spine warrants a 20 percent evaluation; severe 
limitation of motion warrants a 40 percent evaluation.  Under 
the provisions of Diagnostic Code 5293 (intervertebral disc 
syndrome), a 40 percent evaluation is warranted where the 
disorder is severe with intermittent relief from recurring 
attacks.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

Private chiropractic records dated from November 1998 
indicate treatment for lumbar, thoracic, and cervical spine 
pain.

At a January 1999 VA joints examination, the veteran stated 
that she had flare-ups of back pain averaging about once 
every two weeks, although there was almost always background 
pain; she rated the back pain as a 6 out of 10.  The pain 
occasionally radiated to the right hip.  Range of motion 
testing of the lumbar spine was as follows: forward flexion, 
from 0 to 95 degrees; rearward extension, from 0 to 35 
degrees; left and right rotation, from 0 to 35 degrees, and 
left and right lateral flexion, from 0 to 40 degrees.  There 
was some discomfort at the end of the active range of motion 
in all planes for the lumbar spine.  There was a positive 
straight leg raise on the right side with radiation of pain 
down just proximal to the knee.  There were also muscle 
spasms in the lower back with manipulation of the hips; the 
muscle spasms were more prominent in the right side.  The 
veteran's gait was stable, smooth, and symmetric, and her 
sensory system was intact.  X-rays showed mild hypertrophic 
spurring of the lumbar spine.  The diagnosis was lower back 
strain, chronic, slight impact on functional ability.

An October 1999 VA treatment record noted that the veteran 
complained of lower back and hip pain.  Her symptoms were 
aggravated by moving from a sitting to standing position, and 
extension of the lower back also caused back pain.  The 
veteran had a slightly increased lumbar lordotic curve.  The 
veteran was issued and instructed on using a TENS unit.

At the February 2000 VA spine examination, the veteran 
indicated that she took Ibuprofen for her back pain.  She 
complained of pain on a chronic basis in the small of the 
back that radiated laterally and bilaterally.  She stated 
that it was hard to get dressed in the morning due to pain in 
the low back; she also remarked that she was unable to lean 
over in the shower to shave her legs due to increased back 
pain.  The veteran walked into the examining room with a 
normal gait.  During the examination the veteran frequently 
changed her position on the examining table from a sitting 
position to a "very flexed position."  She had no walking 
limitation, but indicated that sitting for a period of time 
increased her low back pain.  Her back had 70 degrees of 
forward flexion before complaining of low back pain.  She had 
15 degrees of back extension, 35 degrees of side bending to 
the right, 25 degrees of side bending to the left, and 
approximately 30 degrees of rotation.  Deep tendon reflexes 
were brisk and symmetrical; there was no atrophy of the 
musculature of the lower extremities and her sensation was 
normal to light touch.  Motor examination was 5/5 throughout, 
and she had a negative straight leg raise.  X-rays of the 
lumbar spine revealed well maintained disc spaces and normal 
appearing alignment; several of the vertebral bodies showed 
minimal spurring at the anterior margins of the vertebral 
body.  The diagnosis was chronic mechanical low back pain 
without physical findings of neurological involvement.

After reviewing the evidence, the Board must conclude that 
the criteria for a rating in excess of the current 20 percent 
have not been met under any of the applicable diagnostic 
codes.  While some of the symptoms listed for the next higher 
rating of 40 percent (such as loss of lateral spine motion) 
under Diagnostic Code 5295 have been shown, there is no 
evidence showing that the veteran suffers from a listing of 
the whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in standing 
position, or abnormal mobility on forced motion.  The 
veteran's muscle spasms are contemplated under the schedular 
criteria for a 20 percent rating under Diagnostic Code 5295.

With regard to Diagnostic Code 5292 for limitation of motion, 
the record does not show more than moderate limitation of 
motion.  In this regard, the Board notes that both VA 
examinations have revealed some minimal limitation due to 
pain, but there is clearly no evidence of additional 
functional loss due to pain, fatigue, weakness or 
incoordination to support a finding of severe loss of motion 
to warrant assignment of a rating in excess of the current 20 
percent under Code 5292 by application of 38 C.F.R. §§ 4.40, 
4.45.

As for Diagnostic Code 5293, the evidence demonstrates that 
aside from muscle spasm, neurological findings do not show 
severe disc disease evidenced by recurring attacks with 
intermittent relief.  In fact, the February 2000 VA examiner 
indicated that there were no physical findings of 
neurological involvement of the low back.

The Board is cognizant of the veteran's November 1999 RO 
testimony and complaints made during treatment regarding 
daily pain and difficulty with certain activities due to her 
back disability.  In this regard, the Board does not doubt 
that the chronic low back strain is productive of impairment.  
However, the currently assigned 20 percent evaluation appears 
to contemplate the degree of current impairment.  After 
reviewing the evidence in light of applicable diagnostic 
criteria, the Board is compelled to find that the 
preponderance of the evidence is against entitlement to a 
disability rating in excess of 20 percent for chronic low 
back strain at this time or any time during the appeal 
period.  Fenderson.  In making this determination, the Board 
has considered the provisions of 38 U.S.C.A. § 5107(b) (West 
1991) and the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5107), but there is not such a state 
of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable 
determination.

Further, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of Appeals 
for Veterans Claims in Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The Board finds that, in this case, the 
disability picture is not so exceptional or unusual as to 
warrant a referral for an evaluation on an extraschedular 
basis.  It has not been shown that the veteran's low back 
disability has resulted in frequent hospitalizations or 
caused a marked interference in the veteran's employment.  
The Board is therefore not required to refer this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The appeal is denied as to both issues. 



		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals



 



